DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 09/08/2021 is acknowledged.  The traversal is on the ground(s) that “the Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion” and that “unity of invention does exist between Groups I - II because there is a technical relationship that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art.” This is not found persuasive, as applicant appears to misinterpret the statute.  If the technical feature common among the groups is itself is not new and nonobvious (as demonstrated by the prior art below), it cannot be “special”.  Thus, there cannot be unity of invention.
	Applicant also traversals on the ground(s) that “restriction is only proper if the claims of the restricted groups are independent or patentably distinct and there would be a serious burden placed on the Examiner if restriction is not required. MPEP § 803”.  This is not found persuasive because the search for the method for producing the vinyl polymer is not require to search the elected dispersion stabilizer, which is a distinct invention.  To search the dispersion stabilizer and also search its use in the same application would represent and undue burden on the Examiner.



Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "wherein the group having an ethylenic double bond is at least one selected from the group consisting of an itaconyl group, a methacryloy] group, and an acryloyl group. " in claim 1.  There is insufficient antecedent basis for this limitation in the claim since none of these monomers have “an ethylenic double bond in its side chain”.  They each contain only one ethylenic double bond.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, 35 U.S.C. 103 as being unpatentable over Kozuka et al. (WO 2015/182567).
	In Examples 15, 16 and 17 of US 10/301,402, which is the English language translation of WO 2015/182567, Kozuka et al. teach a polyvinyl alcohol with a viscosity average polymerization degree of 800 and a saponification degree of 72 mol.%. 
	The polymer is prepared by polymerization of vinyl acetate in the presence of acetaldehyde as a chain transfer agent, followed by hydrolysis and acetalization with an unsaturated aldehyde, such as 0.9 mol.% acrolein.
	While Kozuka et al. do not expressly teach the absorbance of the polymer at 280 nm, in view of the use of acetaldehyde as chain transfer agent and the fact that the polymer is submitted to a heat treatment (at 80°C for four hours) it is reasonable that the conjugated carbon- carbon double bonds in Kozuka et al. is formed and that the absorbance at 280 nm is as currently claimed.  Further, in col. 6, 
absorption spectrum will presumably fall within the range as claimed. 
	In any regard, the composition of Kozuka et al. is essentially the same as the claimed composition and the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE